The offense is theft; punishment fixed at confinement in the penitentiary for a period of two years.
A statement of the evidence heard is not before this court. In the absence of such a statement it is not possible to appraise the bill of exceptions complaining of procedure, unless in the bill there is embraced sufficient evidence to make it plain that an error which necessarily prejudiced the appellant's case was committed. The complaint is that the court instructed the jury that the witness, Charlie Still, was an accomplice. The criticism is that such a charge implies that an offense has been committed in which the accused is a party. This criticism has been held untenable. Torres v. State,55 S.W. 828. The propriety of giving a like charge has been often announced. See Wilkerson v. State, 57 S.W. 964; Hatcher v. State, 43 Tex.Crim. Rep.; Spencer v. State, 52 Tex. Crim. 292. See numerous other cases collated in Branch's Annotated Tex. P. C., Sec. 712. The theft, according to the averment in the indictment, was of a bale of "lint cotton." Bill of exceptions No. 2 attacks the charge because the court, in instructing the jury, used the words *Page 189 
"one bale of cotton described in the indictment." We think the complaint is without merit.
In bill of exceptions No. 3 it appears that appellant, while testifying in his own behalf, was asked, as a predicate for impeachment, if he had not been charged with theft of an automobile tire. To this he answered in the affirmative, stating that he was arrested for such an offense. It later developed from his testimony that there was no charge against him filed in court. Upon appellant's request the jury was instructed to disregard all reference to the theft of an automobile tire. Part of this appears in the qualification to the bill. As qualified the bill reveals no error.
In bill of exceptions No. 4 it appears that while appellant was under cross-examination he was asked if he had not had a conversation with the witness, Thomas, in which Thomas had advised appellant to refrain from making any statement, and that he might escape punishment by laying the offense upon Charlie Still. Appellant denied the conversation, and the court instructed the jury to disregard the question and all reference to the matter. The bill fails to show error. We add, in reference to all of the bills, that they are not in such condition that in the absence of knowledge of facts that were before the trial court and jury at the time of passing on the motion for new trial, we are unable to determine that appellant's case was prejudiced by any of the transactions mentioned.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.